DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0056404 (Poquette).
Regarding claim 1:
Poquette disclose an X-ray source comprising: 
a rotating target (Fig. 2, 86) comprising: 
one or more electron beam tracks comprising an X-ray generating material [0032], wherein the X-ray generating material generates X-rays when impacted by an electron beam generated by an emitter in a cathode (Fig. 2, 60); 
a cavity disposed below the one or more electron beam tracks (Fig. 4 and 5, 204); and 
a phase change material within the cavity (Fig. 3-5, 206/208, [0036]-[0038]), wherein the phase change material is in a first state at non-operational temperatures of the X-ray source and is in a second state at operational temperatures of the X-ray source ([0036]-[0038]).
Regarding claim 2:
Poquette disclose the X-ray source of claim 1, further comprising one of a plurality of voids or a plurality of gas bubbles disposed within the phase change material (Fig. 3-5, [0036]-[0038], voids due to foam material).
Regarding claim 3:
Poquette disclose the X-ray source of claim 1, wherein the cavity comprises a continuous structure spanning the base (Fig. 4 and 5).
Regarding claim 4:
Poquette disclose the X-ray source of claim 1, wherein the phase change material comprises one of a combination of magnesium and alloys, a combination of aluminum and alloys, a combination of copper and alloys, gold, silver, or a sodium-based compound ([0036]-[0038]).
Regarding claim 5:
Poquette disclose the X-ray source of claim 1, wherein the first state is a solid and the second state is a liquid, the first state is a solid and the second state is a gas, or the first state is a liquid and the second state is a gas ([0036]-[0038]).
Regarding claim 6:
Poquette disclose the X-ray source of claim I, wherein the X-ray generating material laterally covers greater than 90% of the of the target as seen from the direction from which the electron beam is incident on the target (Fig. 2, X-ray generating material covers the entire target on the anode).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884